DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/2019, 2/5/2020, 5/26/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Examiners will apply § 112, ¶ 6 to a claim limitation that meets the following conditions:
(1) The claim limitation uses the phrase ‘‘means for’’ or ‘‘step for’’ or a non-structural term that does not have a structural modifier;
(2) the phrase ‘‘means for’’ or ‘‘step for’’ or the non-structural term recited in the claim is modified by functional language; and
(3) the phrase ‘‘means for’’ or ‘‘step for’’ or the non-structural term recited in the claim is not modified by sufficient structure, material, or acts for achieving the specified function.
This modifies the 3-prong analysis in MPEP § 2181, which will be revised in due course.  See Supplemental Examination, 76 FR at 7167.
“When the claim limitation does not use the phrase ‘‘means for’’ or ‘‘step for,’’ examiners should determine whether the claim limitation uses a nonstructural term (a term that is simply a substitute for the term ‘‘means for’’).  Examiners will apply § 112, ¶6 to a claim limitation that uses a nonstructural term associated with functional language, unless the nonstructural term is (1) preceded by a structural modifier, defined in the specification as a particular structure or known by one skilled in the art, that denotes the type of structural device (e.g., ‘‘filters’’), or (2) modified by sufficient structure or material for achieving the claimed function. The following is a list of non-structural terms that may invoke § 112, ¶6:  ‘‘mechanism for,’’ ‘‘module for,’’ ‘‘device for,’’ ‘‘unit for,’’ ‘‘component for,’’ ‘‘element for,’’ ‘‘member for,’’ ‘‘apparatus for,’’ ‘‘machine See id.
Regarding claims 1-16 – the claims recite, inter alia, “a transmission section” as recited in claims 1-16, and claims 17-19 disclose a reception section would be understood by a person of ordinary skill in the art as reciting structure because transmitting and receiving the claimed data requires some form of hardware.  Here, the applicant's specification paragraph [0051 and 0064] discloses, inter alia, the transmission section and reception section as comprising hardware.  As indicated above, absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.  The term “means” or the generic placeholder is modified by functional language, typically linked by the transition work “for” or another linking word or phrase, such as "configured to" or "so that". 
Claim elements in this application that use a linking word or phrase for the word “means” (or “step for”) or a non-structural term that does not have a structural modifier (i.e., section that) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
As such, the claim limitations of claims 1-16 reciting “a transmission section” and claims 17-19 reciting “reception section” as discussed above are not presumed to invoke 35 U.S.C. 112(f).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 depends from independent claim 17 and recites the limitation “the transmission section” however, the independent claim 17 is directed to a “reception device” and provides antecedent basis for a “reception section” but does not provide antecedent basis for “the transmission section.”  There is insufficient antecedent basis for this limitation (i.e., transmission section) in the claims. For the purpose of compact prosecution, the limitation will be interpreted as reciting “a reception section” to be consistent with the preamble and the recited “reception section” of the independent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 7-8, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato; Kazushi US 20150023407 A1 (hereafter Sato) and in further view of Fukuhara; Takahiro et al. US 20130163889 A1 (hereafter Fukurama) and in further view of Raveendran; Vijayalakshmi R. et al. US 20110032334 A1 (hereafter Raveendran) and in further view of Nxp Semiconductors: "MIPI-CSI2 Peripheral on i.MX6 MPUs", 1 July 2016 (2016-07-01), XP055314398 (hereafter Nxp Semiconductors).
Regarding claim 1, “a picture transmission device comprising: a transmission section that sends image data of ROIs (Regions Of Interest) in an image in Payload Data of a Long Packet and sends information about the ROIs in Embedded Data” Sato para 155-165 teaches (sends image data of tiles of interest [i.e. regions]. Whereas Sato but does not specifically reference a Long Packet with respect to Payload Data, Sato does teach transmission of tiles of interest using encoding schemes such as MPEG-2. See also Sato Fig. 9 disclosing packetizing image data comprising header and payload data. 
	In an analogous art, Fukuhara teaches the deficiency of Sato (Fig. 2, 10A-10C and para 155-162 wherein the Body Partition comprises payload data for encoded image blocks).
	Whereas Sato discloses a schematic configuration of a mobile telephone applying the claimed invention and Fukuhara teaches an image processing apparatus, the motivation to modify the teachings of Sato and Fukuhara are further evidenced by Raveendran disclosing an invention for a mobile image device preparing video data in accordance with a display protocol utilizing packets comprising processed using mobile devices (see Raveendran Fig. 7-9 and para 165-175). Whereas Raveendran does not specifically user the term “Long Packet” as claimed, the prior art recognizes the use of Long Packets when utilizing a mobile device to transmit packets data – see Nxp Semiconductors (Section 2.2.2 2.2.2.1 and teaches utilizing Payload Data of a Long Packet). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato for a transmitting device with circuit components to send image data of tiles comprising regions of interest utilizing an encoding scheme, such as MPEG-2 

Regarding claim 7, “wherein the transmission section sends the image data of the ROIs in an image data frame and sends the information about the ROIs in a header or a footer of the image data frame” is further rejected on obviousness grounds as discussed in the rejection of claim 1-5 wherein Sato teaches image encoding device comprises a tile partitioning section for generating frames into memory (para 79, 90-93, 113, 122, 127-135, 146, 153, 156-160, 163, 169, 184-191 encoded stream of based layer and image of ROI tile is stored in the frame memory). See also Nxp Semiconductors Section 2.2.2 to 2.2.2.1 utilizing Payload Data of a Long Packet comprising a header and footer.
Regarding claim 8, “wherein the transmission section sends a signal in MIPI (Mobile Industry Processor Interface) CSI (Camera Serial Interface)-2 specification, MIPI CSI-3 specification, or MIPI DSI (Display Serial Interface) specification” Sato and Fukuhara are silent with respect to MIP specifications. However, in an analogous art, Raveendran teaches a transmitting ROI utilizing a MIPI transmitter (Fig. 7-9 and para 53, 165-175). Even where Raveendran does not specifically CSI-2 or CSI-3, a person of ordinary skill would 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato for a transmitting device with circuit components to send image data of tiles comprising regions of interest utilizing an encoding scheme, such as MPEG-2 for packetizing data by further incorporating known elements of Fukuhara’s invention for transmitting image data, comprising image blocks for regions in an image, using an encoding scheme which transmits a payload comprising the region information because the combination of known elements for transmitting encoding data using known encoding schemes would result in predictable results with a high likelihood of success and because a person of ordinary skill in the art would reasonably infer that payload data is typically utilized for transmitting graphics and or the actual intended message such as image frame content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato and Fukuhara by further incorporating known elements of Raveendran for a transmitting ROI packet data utilizing a MIPI transmitter because the prior art recognizes a mobile image device protocol for transmitting packet data comprising a packet structure utilizing Long Packets taught by MIPI in order to utilize a standardized protocol to efficiently image content as taught by Nxp Semiconductors. 
Regarding claim 17, “a picture reception device comprising: a reception section that receives a transmission signal including image data of ROIs (Regions Of Interest) in an image and information about the ROIs, the image data of the ROIs being included in Payload Data of a Long Packet, the information about the ROIs being included in Embedded Data;  and an information processor that extracts information about the ROIs from the Embedded Data included in the transmission signal received by the reception section, and extracts the image data of the ROIs from the Payload Data included in the transmission signal received by the reception section on a basis of the extracted information” the reception device of claim 
   Regarding claim 19, “wherein the transmission section receives a signal in MIPI (Mobile Industry Processor Interface) CSI (Camera Serial Interface)-2 specification, MIPI CSI-3 specification, or MIPI DSI (Display Serial Interface) specification” Sato and Fukuhara are silent with respect to MIP specifications. However, in an analogous art, Raveendran teaches a transmitting ROI utilizing a MIPI transmitter (Fig. 7-9 and para 53, 165-175). Even where Raveendran does not specifically CSI-2 or CSI-3, a person of ordinary skill would reasonably infer that a MIPI transceiver utilizing any amended MIPI standard would have been an obvious substitution for a base MIPI standard. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato for a transmitting device with circuit components to send image data of tiles comprising regions of interest utilizing an encoding scheme, such as MPEG-2 for packetizing data by further incorporating known elements of Fukuhara’s invention for transmitting image data, comprising image blocks for regions in an image, using an encoding scheme which transmits a payload comprising the region information because the combination of known elements for transmitting encoding data using known encoding schemes would result in predictable results with a high likelihood of success and because a person of ordinary skill in the art would reasonably infer that payload data is typically utilized for transmitting graphics and or the actual intended message such as image frame content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato and Fukuhara by further incorporating known . 

  Claims 2-6, 9-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato; Kazushi US 20150023407 A1 (hereafter Sato) and in further view of Fukuhara; Takahiro et al. US 20130163889 A1 (hereafter Fukurama) and in further view of Raveendran; Vijayalakshmi R. et al. US 20110032334 A1 (hereafter Raveendran) and in further view of Nxp Semiconductors: "MIPI-CSI2 Peripheral on i.MX6 MPUs", 1 July 2016 (2016-07-01), XP055314398 (hereafter Nxp Semiconductors) and in further view of Sato; Kazushi US 20150256840 A1 (hereafter Sato ‘840) and in further view of HWANG; Soojin et al. US 20160337706 A1 (hereafter Hwang).
   Regarding claim 2, “wherein the transmission section sends the image data of the respective ROIs through virtual channels different from each other” Sato, Fukuhara, and Raveendran are silent with respect to virtual channels (See Nxp Semiconductors Section 2.2.2 support for up to four interleaved virtual channels). In an analogous art, Sato ‘840 teaches utilizing a plurality of channels for transmitting regions of interest of an image (see Fig. 1 and para 317-322). The motivation of combine Sato, Fukuhara and Sato ‘840 is further evidenced by Hwang (para 380-399 regions of interest transmitted utilizing different streams on different channels wherein the known channels comprise virtual channels).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato for a transmitting device with circuit components to send image data of tiles comprising regions of interest utilizing an encoding scheme, such as MPEG-2 for packetizing data by further incorporating known elements of Fukuhara’s invention for transmitting image data, comprising image blocks for regions in an image, using an encoding scheme which transmits a payload comprising the region information because the combination of known elements for transmitting 

  Regarding claim 3, “wherein the transmission section sends the image data of the respective ROIs through a mutually common virtual channel” is further rejected on obviousness grounds as discussed in the rejection of claim 1-2 wherein the prior art teaches a virtual channel comprises a plurality of channels - see Sato ‘840 teaches utilizing a plurality of channels for transmitting regions of interest of an image (see Fig. 1 and para 317-322). (See Nxp Semiconductors Section 2.2.2 support for up to four interleaved virtual channels). The motivation of combine Sato, Fukuhara, Raveendran, Nxp Semiconductors and Sato ‘840 is further evidenced by Hwang (para 380-399 regions of interest transmitted utilizing different streams on different channels wherein the known channels comprise virtual channels).
  Regarding claim 4, “wherein the transmission section puts data types of the respective ROIs in a packet header of the Payload Data, and sends the data types of the respective ROIs” is further rejected on obviousness grounds as discussed in the rejection of claim 1-3 wherein Raveendran Fig. 7-9 and para 165-175. Whereas Raveendran does not specifically user the term “Long Packet” as claimed, the prior art recognizes the use of Long Packets when utilizing a mobile device to transmit packets data – see Nxp Semiconductors (Section 2.2.2 2.2.2.1 and teaches utilizing Payload Data of a Long Packet and header). Sato teaches header indicates whether stream comprises a ROI parameter data indicates a type (wherein the broadest reasonable interpretation of a type comprises the definition of “something distinguishable as a variety”) (See also Sato para 117-118, 123, 155, 162, 182, 188, 248, 253). 
  Regarding claim 5, “wherein the transmission section puts at least one of number of the ROIs included in the image, a region number of each of the ROIs, a data length of each of the ROIs, or an image format of each of the ROIs in the Payload Data, and sends the at least one of the number of the ROIs included in the image, the region number of each of the ROIs, the data length of each of the ROIs, or the image format of each of the ROIs” is further rejected on obviousness grounds as discussed in the rejection of claim 1-4 wherein Hwang teaches a region number in para 167. 
  Regarding claim 6, “wherein the transmission section puts at least one of number of the ROIs included in the image, a region number of each of the ROIs, a data length of each of the ROIs, or an image format of each of the ROIs in a Short Packet, and sends the at least one of the number of the ROIs included in the image, the region number of each of the ROIs, the data length of each of the ROIs, or the image format of each of the ROIs” is further rejected on obviousness grounds as discussed in the rejection of claim 1-5 wherein Hwang teaches a region number in para 167. 
  Regarding claim 9, “a picture transmission device comprising: a detector that detects a region of overlap on a basis of information about respective ROIs (Regions Of Interest) in an image, the region of overlap in which two or more of the ROIs overlap each other;  and a transmission section that sends a 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato for a transmitting device with circuit components to send image data of tiles comprising regions of interest utilizing an encoding scheme, for packetizing 

  Regarding claim 10, “wherein the transmission section sends the respective ROIs through virtual channels different from each other” Sato, Fukuhara, and Raveendran are silent with respect to virtual channels (see Nxp Semiconductors Section 2.2.2 support for up to four interleaved virtual channels). In an analogous art, Sato ‘840 teaches utilizing a plurality of channels for transmitting regions of interest of an image (see Fig. 1 and para 317-322). The motivation of combine Sato, Fukuhara and Sato ‘840 is further 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato for a transmitting device with circuit components to send image data of tiles comprising regions of interest utilizing an encoding scheme, such as MPEG-2 for packetizing data by further incorporating known elements of Fukuhara’s invention for transmitting image data, comprising image blocks for regions in an image, using an encoding scheme which transmits a payload comprising the region information because the combination of known elements for transmitting encoding data using known encoding schemes would result in predictable results with a high likelihood of success and because a person of ordinary skill in the art would reasonably infer that payload data is typically utilized for transmitting graphics and or the actual intended message such as image frame content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato and Fukuhara by further incorporating known elements of Raveendran for a mobile image device protocol for transmitting packets comprising regions of interest data because the prior art recognizes a mobile image device protocol for transmitting packet data comprising a packet structure utilizing Long Packets in order to utilize a standardized protocol to efficiently transmit regions of interest content as taught by Nxp Semiconductors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato, Fukuhara, Raveendran, and Nxp Semiconductors by further incorporating known elements of Sato ‘840 for utilizing a plurality of channels for transmitting regions of interest of an image in order to improve the transmission of high bandwidth content by utilizing more than one channel to transmit regions of interest that would require the transmission of higher definition data (e.g., overlapping regions) as taught by Hwang.

   Regarding claim 11, “wherein the transmission section sends the respective ROIs through a mutually common virtual channel” is further rejected on obviousness grounds as discussed in the rejection of claim 1-2 and 9-10 wherein the prior art teaches a virtual channel comprises a plurality of channels - see Sato ‘840 teaches utilizing a plurality of channels for transmitting regions of interest of an image (see Fig. 1 and para 317-322); (see Nxp Semiconductors Section 2.2.2 support for up to four interleaved virtual channels). The motivation of combine Sato, Fukuhara, Raveendran, Nxp Semiconductors and Sato ‘840 is further evidenced by Hwang (para 380-399 regions of interest transmitted utilizing different streams on different channels wherein the known channels comprise virtual channels).
   Regarding claim 12, “wherein the transmission section puts data types of the respective ROIs in a packet header of the Payload Data, and sends the data type of the respective ROIs” is further rejected on obviousness grounds as discussed in the rejection of claim 1-3 and 9-11 wherein Raveendran Fig. 7-9 and para 165-175. Whereas Raveendran does not specifically user the term “Long Packet” as claimed, the prior art recognizes the use of Long Packets when utilizing a mobile device to transmit packets data – see Nxp Semiconductors (Section 2.2.2 2.2.2.1 and teaches utilizing Payload Data of a Long Packet and header). 
Sato teaches header indicates whether stream comprises a ROI parameter data indicates a type (wherein the broadest reasonable interpretation of a type comprises the definition of “something distinguishable as a variety”). 
  Regarding claim 13, “wherein the transmission section puts at least one of number of the ROIs included in the image, a region number of each of the ROIs, a data length of each of the ROIs, or an image format of each of the ROIs in the Payload Data, and sends the at least one of the number of the ROIs included in the image, the region number of each of the ROIs, the data length of each of the ROIs, or the image format of each of the ROIs” is further rejected on obviousness grounds as discussed in the rejection of claims 1-4  and 9-12 wherein Hwang teaches a region number in para 167. 
  Regarding claim 14, “wherein the transmission section puts at least one of number of the ROIs included in the image, a region number of each of the ROIs, a data length of each of the ROIs, or an image format of each of the ROIs in a Data Field of a Short Packet, and sends the at least one of the number of the ROIs included in the image, the region number of each of the ROIs, the data length of each of the ROIs, or the image format of each of the ROIs” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 and 9-13 wherein Hwang teaches a region number in para 167. 
  Regarding claim 15, “wherein the transmission section sends the image data of the ROIs in an image data frame and sends the information about the ROIs in a header or a footer of the image data frame” is further rejected on obviousness grounds as discussed in the rejection of claim 1-14 wherein Sato teaches image encoding device comprises a tile partitioning section for generating frames into memory (para 79, 90-93, 113, 122, 127-135, 146, 153, 156-160, 163, 169, 184-191 encoded stream of based layer and image of ROI tile is stored in the frame memory). See also Nxp Semiconductors Section 2.2.2 to 2.2.2.1 utilizing Payload Data of a Long Packet comprising a header and footer.
  Regarding claim 16, “wherein the transmission section sends a signal in MIPI (Mobile Industry Processor Interface) CSI (Camera Serial Interface)-2 specification, MIPI CSI-3 specification, or MIPI DSI (Display Serial Interface) specification” is further rejected on obviousness grounds as discussed in the rejection of claim 8 including claims 1-7 and 9-15. 
   Regarding claim 18, “wherein the information processor detects a region of overlap in which two or more of the ROIs overlap each other on a basis of the extracted information, and extracts image data of the respective ROIs from the Payload Data included in the transmission signal received by the reception section on a basis of the extracted information and information of the detected region of overlap” the claim is rejected on obviousness grounds as discussed in the rejection of claims 1-17. Wherein the rejection of claim 17 does not discuss the element with respect to the “overlap” (i.e., detects a region of overlap in which two or more of the ROIs overlap each other on a basis of the extracted information, and 
	For example, the rejection of claims 1 and 17 render obvious all the elements with respect to a transmission section that sends a plurality of pieces of third image data in Payload Data of a Long Packet and sends information about the respective ROIs in the image in Embedded Data. Furthermore, with respect to the overlapping elements of claim 9, Hwang further teaches “detects a region of overlap on a basis of information about respective ROIs (Regions Of Interest) in an image” and transmitting a plurality of pieces of third image data in Payload Data of a Long Packet and sends information about the respective ROIs in the image in Embedded Data, the plurality of pieces of third image data being obtained by omitting second image data of the region of overlap from a plurality of pieces of first image data of the ROIs in the image to avoid the second image data from being included redundantly in the plurality of pieces of first image data (see Hwang Fig. 16-17 and para 161-185 ROI Region overlaps the middle four regions of interest and the ROI info metadata for Residual data for ROI start point (X,Y) & (ROI_width X ROI height) and similarly in Fig. 17 and para 200-215 wherein ROI transmitted to the monitor comprises ROI which overlaps regions 3,4,5,6 renders obvious to discard/omit image data of the region of overlap from  pieces of first image data of the ROIs in the image to avoid the redundant transmission of other regions in the plurality of pieces of first image data).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato for a transmitting device with circuit components to send image data of tiles comprising regions of interest utilizing an encoding scheme, for packetizing data by further incorporating known elements of Fukuhara’s invention for transmitting image data, comprising image blocks for regions in an image, using an encoding scheme which transmits a payload comprising the region information because the combination of known elements for transmitting encoding 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421